Beck, J.
1. A tax upon peddlers and traveling vendors of bananas is unauthorized under the Civil Code (1910), § 946. Latham v. Stewart, 140 Ga. 188 (78 S. E. 812); Butler v. Stewart, 140 Ga. 196 (78 S. E. 816).
2. Nor is a tax upon peddlers of bananas authorized under the Civil Code (1910), § 1886; for bananas are agricultural products. And in the present case it appears from an agreed statement of facts that the bananas which the defendant in error was taxed for peddling were raised in Louisiana, Florida, and California.

Judgment reversed.


All the Justices concur, except